FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-450
                 _____________________________

JENNIFER MASINO,

    Appellant,

    v.

THEODORE P. MASINO,

    Appellee.
                 _____________________________

On appeal from the Circuit Court for Okaloosa County.
John Jay Gontarek, Judge.

                       September 14, 2018


PER CURIAM.

    The former wife raises six issues with the trial court’s final
judgment of dissolution. We reverse the imputation of income,
which requires us to reverse the court’s determinations of alimony
and attorneys’ fees as well; but we affirm the judgment in all other
respects.

     A trial court may impute income to a former spouse who is
“voluntarily unemployed or underemployed due to the pursuit of
his or her own interests, or a less than diligent effort to find
employment paying at a level equal to that formerly enjoyed.”
Swain v. Swain, 932 So. 2d 1214, 1215 (Fla. 1st DCA 2006). Before
imputing income, the court is also required to make “particularized
findings regarding work history, occupational qualifications, and
the current job market in the community.” Broga v. Broga, 166 So.
3d 183, 185 (Fla. 1st DCA 2015). Those findings must be supported
by competent, substantial evidence. Rabbath v. Farid, 4 So. 3d 778,
782 (Fla. 1st DCA 2009). A failure to make the required findings
constitutes reversible error. Broga, 166 So. 3d at 186. Because
alimony and attorneys’ fees awards are based, at least in part, on
the parties’ incomes, a reversal of imputed income compels a
reversal of these awards as well. Rabbath, 4 So. 3d at 784–86.

     In determining alimony, the trial court imputed income to the
former wife without the requisite evidentiary support and without
making the requisite particularized findings. The trial court
determined that the former wife was voluntarily underemployed
and could be making $92,000 a year based on data from the Bureau
of Labor Statistics, but the BLS data does not appear in the record,
and the court failed to make particularized findings on the local
job market for a person with the former wife’s occupational
qualifications. See, e.g., Broga v. Broga, 227 So. 3d 239, 240–41
(Fla. 1st DCA 2017). We therefore reverse the imputation of
income to the former wife.

     Because the trial court expressly based the alimony award on
the imputed income, we must reverse that portion of the final
judgment as well. Finally, we must reverse the attorneys’ fee
award, because it is not clear from the record whether the trial
court based the fee award on the former wife’s actual or imputed
income. On remand, the trial court must base alimony and fees on
the former wife’s actual income or on properly-supported imputed
income.

   We REVERSE the final judgment in part, AFFIRM it in part, and
REMAND to the trial court for further proceedings.

ROWE, OSTERHAUS, and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



                                 2
Andrew D. Wheeler of The Wheeler Firm, Fort Walton Beach, for
Appellant.

David A. Carroll, Pensacola, for Appellee.




                                3